                                        Case 18-21825                 Doc 28          Filed 12/10/18             Page 1 of 10




 Fill in this information to identify the case:

 Debtor name         14wBella, LLC

 United States Bankruptcy Court for the:            DISTRICT OF MARYLAND

 Case number (if known)         18-21825
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                             $2,400,579.29
       From 1/01/2018 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $5,015,163.65
       From 1/01/2017 to 12/31/2017
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $4,987,266.76
       From 1/01/2016 to 12/31/2016
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                        Case 18-21825                 Doc 28          Filed 12/10/18             Page 2 of 10
 Debtor       14wBella, LLC                                                                             Case number (if known) 18-21825



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               SHF 14W, LLC                                                                                $103,044.80           Secured debt
               1315 W St NW                                                                                                      Unsecured loan repayments
               Washington, DC 20009                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.2.
               Julius Silvert, Inc.                                                                         $62,533.83           Secured debt
               P.O. Box 824559                                                                                                   Unsecured loan repayments
               Philadelphia, PA 19182-4559
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.3.
               Baldor Specialty Foods, Inc.                                                                 $44,021.36           Secured debt
               155 Food Center Drive                                                                                             Unsecured loan repayments
               Bronx, NY 10474
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.4.
               Capital Meat Co.                                                                             $31,962.78           Secured debt
               P.O. Box 3117                                                                                                     Unsecured loan repayments
               Hyattsville, MD 20784
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.5.
               Open Table, Inc.                                                                             $25,454.67           Secured debt
               P.O. Box 671198                                                                                                   Unsecured loan repayments
               Dallas, TX 75267
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.6.
               Kelly Health Insurance                                                                       $14,719.78           Secured debt
               P.O. Box 418926                                                                                                   Unsecured loan repayments
               Boston, MA 02241-8926                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.7.
               EagleBank                                                                                    $14,688.00           Secured debt
               130 Rollins Avenue                                                                                                Unsecured loan repayments
               Rockville, MD 20852
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.8.
               Adams-Burch Lender                                                                           $14,671.46           Secured debt
               1901 Stanford Court                                                                                               Unsecured loan repayments
               Hyattsville, MD 20785
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                        Case 18-21825                 Doc 28          Filed 12/10/18             Page 3 of 10
 Debtor       14wBella, LLC                                                                             Case number (if known) 18-21825



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.9.
               Samuels & Son Seafood Co.                                                                    $13,837.63           Secured debt
               3400 S Lawrence St                                                                                                Unsecured loan repayments
               Philadelphia, PA 19148
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.10
       .
            Alsco                                                                                           $13,344.34           Secured debt
               4900 Philadelphia Way                                                                                             Unsecured loan repayments
               Lanham, MD 20706
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.11
       .
            Dionysos Imports Inc.                                                                           $11,400.99           Secured debt
               11581 Robertson Drive                                                                                             Unsecured loan repayments
               Manassas, VA 20109
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.12
       .
            Prestige Beverage Group                                                                         $11,248.45           Secured debt
               6735-A Business Parkway                                                                                           Unsecured loan repayments
               Elkridge, MD 21075
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.13
       .
            The Hartford                                                                                    $10,366.67           Secured debt
               P.O. Box 660916                                                                                                   Unsecured loan repayments
               Dallas, TX 75266-0916                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.14
       .
            Pepco                                                                                           $10,215.76           Secured debt
               P.O. Box 13608                                                                                                    Unsecured loan repayments
               Philadelphia, PA 19101                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.15
       .
            Olympus Food Distributors, Inc.                                                                   $9,694.07          Secured debt
               621 South Pickett Street                                                                                          Unsecured loan repayments
               Alexandria, VA 22304-4619
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.16
       .
            Elite Wines Imports, Inc.                                                                         $7,947.93          Secured debt
               7407 Lockport Place, Ste A                                                                                        Unsecured loan repayments
               Lorton, VA 22079
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                        Case 18-21825                  Doc 28         Filed 12/10/18             Page 4 of 10
 Debtor       14wBella, LLC                                                                             Case number (if known) 18-21825



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.17
       .
            Breakthru Beverage                                                                                $7,765.08               Secured debt
               900 E. Fayette Street                                                                                                  Unsecured loan repayments
               P.O. Box 13326
                                                                                                                                      Suppliers or vendors
               Baltimore, MD 21203
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Gburg Business Services                                     09/01/2017;                      $30,000.00           Accouting Services
               12154 Darnestown Road, Ste 621                              10/01/2017;
               Gaithersburg, MD 20878                                      11/01/2017;
                                                                           12/01/2017;
                                                                           01/01/2018;
                                                                           02/01/2018;
                                                                           03/01/2018;
                                                                           04/01/2018;
                                                                           05/01/2018;
                                                                           06/01/2018;
                                                                           07/01/2018;
                                                                           08/01/2018

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                   Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 4
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                        Case 18-21825                    Doc 28          Filed 12/10/18                 Page 5 of 10
 Debtor        14wBella, LLC                                                                                Case number (if known) 18-21825



    receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                    Value

       9.1.    A Forever Home Rescue                             Cash
               Foundation, Inc.                                                                                             01/19/2018 and
                                                                                                                            02/15/2018               $2,345.00

               Recipients relationship to debtor
               None


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss     Value of property
       how the loss occurred                                                                                                                               lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates           Total amount or
                the transfer?                                                                                                                           value
                Address
       11.1.    Yumkas, Vidmar, Sweeney &
                Mulrenin, LLC
                10211 Wincopin Circle, Suite
                500
                Columbia, MD 21044                                                                                             09/06/2018          $10,000.00

                Email or website address


                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 5
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                        Case 18-21825                    Doc 28       Filed 12/10/18             Page 6 of 10
 Debtor      14wBella, LLC                                                                               Case number (if known) 18-21825




           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 6
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 18-21825                  Doc 28         Filed 12/10/18             Page 7 of 10
 Debtor      14wBella, LLC                                                                              Case number (if known) 18-21825




18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 7
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                        Case 18-21825                 Doc 28          Filed 12/10/18             Page 8 of 10
 Debtor      14wBella, LLC                                                                              Case number (if known) 18-21825



            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Johannes Allender                                                                                                          2014 - present
                    117 Kent Oaks Way
                    Gaithersburg, MD 20878

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Johannes Allender
                    12154 Darnestown Rd, Ste 621
                    Gaithersburg, MD 20878

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       EagleBank
                    130 Rollins Avenue
                    Rockville, MD 20852

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 8
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                        Case 18-21825                  Doc 28         Filed 12/10/18             Page 9 of 10
 Debtor      14wBella, LLC                                                                              Case number (if known) 18-21825




            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                           Date of inventory       The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.1 Mark Petonito
       .                                                                                     07/31/2018              $52,083.56

               Name and address of the person who has possession of
               inventory records
               Mark Petonito
               2001 International Drive
               Mc Lean, VA 22102


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Mike Isabella, Jr.                             775 Pearl Street, SW #709                           Class A - Active - Managing           20.10%
                                                      Washington, DC 20024                                Member

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       George Pagonis                                 1700 Kalorama Rd NW, Apt 405                        Class A - Active - Managing           5%
                                                      Washington, DC 20009                                Member

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Nicholas Pagonis                               1111 W St. NW, Apt 8                                Class A - Active - Managing           6%
                                                      Washington, DC 20009                                Member

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Johannes Allender, CPA                         117 Kent Oaks Way                                   Class A - Active - Managing           2%
                                                      Gaithersburg, MD 20878                              Member

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Tahal Ismail                                   708 Irving St., NE, Unit 102                        Class A - Active - Managing           2%
                                                      Washington, DC 20017                                Member



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
Case 18-21825   Doc 28   Filed 12/10/18   Page 10 of 10
